Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  
In claim 4, lines 2-3, " a ratio of the thickness of the first underlay substrate to a thickness of the light shielding structure is 2-3" should read - - a ratio of the thickness of the first underlay substrate to a thickness of the light shielding structure is in a range of 2:1 to 3:1- -
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mao (US 2019/0080634).
Regarding claim 1, Mao teaches a cover plate (the cover including the layers above the flexible display screen/panel in Fig. 1 and 7, [0035-0067]), comprising: 
a first underlay substrate (the substrate corresponding to the OCA and/or the base substrate in Fig. 1 and 7); 
a second underlay substrate (the substrate corresponding to the cured layer and/or the protective layer in Fig. 1 and 7) disposed opposite to the first underlay substrate (the substrate corresponding to the OCA and/or the base substrate in Fig. 1 and 7); and 
a light shielding structure (the layer corresponding to the ink 20 in Fig. 1 and 7, [0058]) disposed between the first underlay substrate (the substrate corresponding to the OCA and/or the base substrate in Fig. 1 and 7) and the second underlay substrate (the substrate corresponding to the cured layer and/or the protective layer in Fig. 1 and 7).
  Regarding claims 2, 5-7, 10, Mao also teaches the following elements:
(Claim 2) the first underlay substrate (the substrate corresponding to the OCA and the base substrate 10 in Fig. 7) comprises a first substrate (the base substrate 10 in Fig. 7); and a first flexible layer (the OCA in Fig. 7, [0035-0036, 0066-0067], the OCA is an inherent flexible layer within the flexible display device) disposed on a side surface (Fig. 7) of the first substrate (the base substrate 10 in Fig. 7); and the second underlay substrate (the substrate corresponding to the cured layer and the protective layer in Fig. 7) comprises a second substrate (the protective layer in Fig. 7) disposed opposite to the first substrate (the base substrate 10 in Fig. 7); and a second flexible layer (the cured layer 30 in Fig. 7, [0051, 0051], the layer 30 is an inherent flexible layer within the flexible display device) disposed on a side surface (Fig. 7) of the second substrate (the protective layer in Fig. 7) near the first substrate (the base substrate 10 in Fig. 7).
(Claim 5) a side of the light shielding structure (the layer corresponding to the ink 20 in Fig. 1 and 7, [0058]) is attached to (Fig. 1 and 7, [0041, 0071]) the first underlay substrate (the 
(Claim 6) the light shielding structure (the layer corresponding to the ink 20 in Fig. 1 and 7, [0058]) comprises an annular shape (Fig. 7), and the second flexible layer (the cured layer 30 in Fig. 7, [0051, 0051]) is filled in the annular shape (Fig. 7, Fig. 4a-4b).
(Claim 7) a material of the light shielding structure (the layer corresponding to the ink 20 in Fig. 1 and 7, [0058]) is black photoresist or ink ([0058]).
(Claim 10) a display device (Fig. 1 and 7, [0035-0067]), comprising the cover plate (the cover including the layers the display screen/panel in Fig. 1 and 7, [0035-0067]).

Claims 1-2, 5-7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin (US 2021/0066640).
Regarding claim 1, Shin teaches a cover plate (the cover above the foldable PNL in Fig. 1-8, [0041-0114]), comprising: 
a first underlay substrate (the substrate corresponding to 12a and 18 in Fig. 2-8); 
a second underlay substrate (the substrate corresponding to 14 and 16 in Fig. 2-8) disposed opposite to the first underlay substrate (the substrate corresponding to 12a and 18 in Fig. 2-8); and 
a light shielding structure(12b in Fig. 2-8, [0057-0059, 0071]) disposed between the first underlay substrate (the substrate corresponding to 12a and 18 in Fig. 2-8) and the second underlay substrate (the substrate corresponding to 14 and 16 in Fig. 2-8).
  Regarding claims 2, 5-7 and 10, 
(Claim 2) the first underlay substrate (the substrate corresponding to 12a and 18 in Fig. 2-8) comprises a first substrate (12a in Fig. 2-8, [0051, 0054]); and a first flexible layer (18 in Fig. 2-8, [0068, 0070], 18 is an inherent flexible layer within the foldable display device) disposed on a side surface (Fig. 2-8) of the first substrate (12a in Fig. 2-8, [0051]); and the second underlay substrate (the substrate corresponding to 14 and 16 in Fig. 2-8) comprises a second substrate (16 in Fig. 2-8, [0070]) disposed opposite to the first substrate (12a in Fig. 2-8, [0051]); and a second flexible layer (14 in Fig. 2-8, [0068, 0070], 14 is an inherent flexible layer within the foldable display device) disposed on a side surface (Fig. 2-8) of the second substrate (16 in Fig. 2-8, [0070]) near the first substrate (12a in Fig. 2-8, [0051]).
(Claim 5) a side of the light shielding structure (12b in Fig. 2-8, [0057-0059, 0071]) is attached to (Fig. 2-8, [0057-0058]) the first underlay substrate (the substrate corresponding to 12a and 18 in Fig. 2-8), and another side of the light shielding structure (12b in Fig. 2-8, [0057-0059, 0071]) is attached to (Fig. 2-8, [0057-0058]) the second underlay substrate  (the substrate corresponding to 14 and 16 in Fig. 2-8).
(Claim 6) the light shielding structure (12b in Fig. 2-8, [0057-0059, 0071]) comprises an annular shape (Fig. 3), and the second flexible layer (14 in Fig. 2-8, [0068, 0070]) is filled in the annular shape (Fig. 2-8).
(Claim 7) a material of the light shielding structure (12b in Fig. 2-8, [0057-0059, 0071]) is black photoresist or ink ([0058-0059]).
(Claim 10) a display device (Fig. 1-8, [0041-0114]), comprising the cover plate (the cover above the foldable PNL in Fig. 1-8, [0041-0114]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2021/0066640).
Regarding claim 3, Shin teaches the cover plate as recited above in claim 2. Shin also teaches that the first underlay substrate (the substrate corresponding to 12a and 18 in Fig. 2-8) comprises a first substrate (12a in Fig. 2-8, [0051, 0054]) with a thickness of 20 μm to 80μm; and a first flexible layer (18 in Fig. 2-8, [0068, 0070]) being an adhesive layer ([0068]). Shin also teaches that an adhesive layer has a thickness of 20μm to 50μm.
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ that an adhesive layer has a thickness of 20μm to 50μm for the first flexible layer of the system of Shin such that in the system of Shin, the first flexible layer has a thickness of 20μm to 50μm, therefore, a thickness of the first underlay substrate is 40 μm to 130 μm. It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of 30 μm to 60 μm overlaps with the range disclosed by the prior art (MPEP 2144. 05 I.). Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to recognize and try that a thickness of the first underlay substrate is 30-60 microns. The motivation is to provide a protective window for a display device, which may prevent or reduce damage to a glass window or generation of dust (Shin, [0005]).
MPEP 2144. 05 I.). Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to recognize and try that a sum of the thickness of the first underlay substrate and the thickness of the second underlay substrate is 80 microns. The motivation is to provide a thin protective window for a display device, which may prevent or reduce damage to a glass window or generation of dust (Shin, [0005]).
Regarding claim 4, Shin teaches the cover plate as recited above in claim 3. As stated in the rejection of claim 3 above, shin also teaches that the thickness of the first underlay substrate (the substrate corresponding to 12a and 18 in Fig. 2-8) is 40 μm to 130 μm ([0054, 0068, 0070]), and a thickness of the light shielding structure (12b in Fig. 2-8, [0057-0059, 0071]) is 3 μm to 30 μm. Therefore Shin teaches that a ratio of the thickness of the first underlay substrate to a thickness of the light shielding structure is in a range of 1.3:1 to 43.3:1 ([0054, 0059, 0068, 0070, 0071], (40 μm/30 μm)=1.3, and (130 μm/3 μm)=43.3).  It would have been obvious to one of ordinary skill in the art to recognize that the claimed range of 2:1 to 3:1 overlaps with the range disclosed by the prior art (MPEP 2144. 05 I.). Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to recognize and try that a ratio of the thickness of the first underlay substrate to a thickness of the light shielding structure is in a range of 2:1 to 3:1. The motivation is to provide a thin .

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mao (US 2019/0080634) in view of Bu (CN 208938543U) and Liu (CN104615306A).
Regarding claim 8, Mao teaches a cover plate manufacturing method (Fig. 4a-4c, Fig. 7, [0037-0069]), comprising steps as follows: 
providing a first substrate (10 in Fig. 4a-4b, [0037]), and form a first underlay substrate (10 in Fig. 4a-4b, [0037]); 
manufacturing a light shielding structure (20 in Fig. 4a-4b, [0037, 0058]) on the first underlay substrate (10 in Fig. 4a-4b, [0037]);  
coating polyimide solution on the light shielding structure, and curing the polyimide solution to form a second flexible layer on the light shielding structure; and 
coating a hard coating layer (30 in Fig. 4a-4b, [0037]) on the light shielding structure (20 in Fig. 4a-4b, [0037, 0058]) to form a second underlay substrate (30 in Fig. 4a-4b).
Mao does not explicitly teach that coating polyimide solution on the first substrate, and curing the polyimide solution to form the first underlay substrate; coating polyimide solution on the light shielding structure, and curing the polyimide solution to form a second flexible layer on the light shielding structure; and coating the hard coating layer on the second flexible layer to form the second underlay substrate.
Bu teaches that (Fig. 2-3, Pages 2-4 of English Translation of CN208938543U) providing a first flexible polyimide layer (10 in Fig. 2-3, Page 3, paragraph 2) on a first substrate (20 in Fig. 2-3) and form a first underlay substrate (20 and 10 in Fig. 2-3), the first flexible polyimide layer (10 in Fig. 2-3, Page 3, paragraph 2) is directly on a light shielding structure (30 in Fig. 2-3, the ink layer 30 has a light shading directly on the light shielding structure (30 in Fig. 2-3, the ink layer 30 has a light shading function), and curing the polyimide solution (Step S13 in Page 4) to form a second flexible layer (40 in Fig. 2-3) on the light shielding structure (30 in Fig. 2-3, the ink layer 30 has a light shading function).
Liu teaches that (Fig. 8a-8d, [0045-0053]) coating polyimide solution ([0046]) on a first substrate (201 in Fig. 8a-8d), curing the polyimide solution ([0046]) and forming a flexible polyimide layer (202a in Fig. 8a-8d, [0046]) to form a first underlay substrate (201 and 202a, [0046]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Bu and Liu for the system of Mao such that in the system of Mao, coating polyimide solution on the first substrate, curing the polyimide solution and forming a flexible polyimide layer to form the first underlay substrate; the light shielding structure being directly on the first flexible polyimide layer, coating polyimide solution directly on the light shielding structure, and curing the polyimide solution to form a second flexible layer on the light shielding structure; and coating the hard coating layer on the second flexible layer to form the second underlay substrate. The motivation is to avoid the problem of ink layer breaking caused by bending, ensure the shielding properties of ink layer, improve the quality of the cover (Bu, Page 2, Paragraph 11), and to provide a screen with good light transmittance, low production cost and product good rate (Liu, [0003]).
Regarding claim 9, Mao also teaches the step of manufacturing the light shielding structure (20 in Fig. 4a-4b, [0037, 0058]) specifically comprises: manufacturing a layer of black photoresist material on the first underlay substrate, and photoetching the black photoresist material to form the light shielding structure; or forming the light shielding structure (20 in Fig. 4a-4b, [0037, 0058]) on the first underlay substrate by a screen printing process ([0043]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871